Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
Claims 1-20 are rejected under 35 USC 103(a) as being unpatentable over Wirola US 2013/0030684 in view of Schantz US 7880684 and further in view of Metzler US 2014/0210663. 
     As to claim 1, Wirola teaches an apparatus comprising: a memory to store configuration information that a user equipment (UE) is to use to perform a multi-path channel component measurement (abstract, 0113, claim 1 of Wirola); and processing circuitry (0009, 0114), coupled with the memory, the processing circuitry configured to: retrieve the configuration information from the memory (0113-0114); generate a message that comprises the configuration information (0143-0144, 0147); encode the message for transmission to the UE (0013, 0083-0084); receive, from the UE, a multi-path channel component measurement (0088); determine a position of a virtual reference source based on the multi-path channel component measurement (0077-0082, 0091); and determine a position of the UE based on the position of the virtual reference source (0094-0095, 0097-0098, 0100-0104).
       Wirola doesn’t expressly teach wherein the measurement comprises first measurement for signal received directly by UE from apparatus and second measurement for signal received by UE from apparatus after being reflected from an object.
        However, Schantz teaches wherein the measurement comprises first measurement for signal received directly by UE from apparatus and second measurement for signal received by UE from apparatus after being reflected from an object (esp. c.f. fig.5 and col.8 lines 20-50).
        It would be obvious to modify Wirola by incorporating the concept of a first measurement for signal received directly by UE from apparatus and second measurement for signal received by UE from apparatus after being reflected from an object as taught by Schantz as they both pertain to AoA calculation and in order to accurately and efficiently determine position as desired. 
	Wirola and Schantz don’t expressly teach determining the position of the virtual reference source comprises determining absolute coordinate of the virtual reference based on a position of the apparatus and reflection surface geometry of the object.
	However, the concept of position of the virtual reference source comprises determining absolute coordinate of the virtual reference based on a position of the apparatus and reflection surface geometry of the object is well known, e.g. c.f. [0025, 0030, 0048, 0059-0060] of Metzler US 2014/0210663.
	It would be obvious to modify Wirola and Schantz by determining position of virtual reference source as absolute coordinate of virtual reference based on position of apparatus and reflection surface geometry of object as taught by Metzler for the benefit of optimizing measurement for UE positioning in the network. 
     As to claim 2, cited art teaches the apparatus of claim 1, wherein the message is to be transmitted via radio resource control (RRC) signaling, long-term evolution positioning protocol (LPP) signaling LPP annex (LPPa) signaling, or new radio positioning protocol (NRPP) signaling (0050, 0104-0105, 0108, 0110-0112 Wirola).
     As to claim 3, cited art teaches the apparatus of claim 1 wherein the configuration information is to cause the UE to determine: a first detected arrival path, a strongest multipath component, or a path having a power level above a predetermined threshold (0091-0092, 0110, and fig.8 Wirola).
     As to claim 4, cited art teaches the apparatus of claim 1 wherein the configuration information is to cause the UE to determine an angle of arrival (AoA) for each path of a multi-path channel (0078, 0216-0217 Wirola).
     As to claim 5, cited art teaches the apparatus of claim 1 wherein the configuration information is to cause the UE to determine a phase offset for each path of a multi-path channel (0029, 0083-0084 Wirola).
     As to claim 6, cited art teaches the apparatus of claim 1 wherein the configuration information is to identify a reference cell and reference beam for transmission (TX) beam sweeping, or a reference beam for transmission-receiving (TX-RX) beam sweeping (0023-0025 Wirola).
     As to claim 7, cited art teaches the apparatus of claim 1 wherein the multi-path channel component measurement comprises a signal location parameter (0049-0050 Wirola), and wherein the SLP is: a time of arrival (TOA) parameter, a time difference of arrival (TDOA) parameter, a propagation time, an angle of arrival, an angle of departure, or a reference signal power level (see fig.9, 0029, 0108 Wirola).
     As to claim 9, cited art teaches the apparatus of claim 8, wherein the position of the virtual reference source 1s determined based on measurement for the reflected signal (0220-0222 Wirola).
     As to claim 10, Wirola teaches one or more computer readable media storing instructions that when executed by processors causes a user equipment to: receive a configuration information that a user equipment (UE) is to use to perform a multi-path channel component measurement (abstract, 0113, claim 1 of Wirola, also see 0013, 0083-0084); perform multi-path channel component measurement based on configuration information (0077-0082, 0091), encode a message for transmission comprising information regarding multi-path channel component comprises at least a first and second SLP associated with the first/second measurement as a TOA, TDOA, propagation time, AOA, angle of departure, or reference signal power level (0094-0095, 0097-0098, 0100-0104).
       Wirola doesn’t expressly teach wherein the measurement comprises first measurement for signal received directly by UE from apparatus and second measurement for signal received by UE from apparatus after being reflected from an object.
        However, Schantz teaches wherein the measurement comprises first measurement for signal received directly by UE from apparatus and second measurement for signal received by UE from apparatus after being reflected from an object (esp. c.f. fig.5 and col.8 lines 20-50).
        It would be obvious to modify Wirola by incorporating the concept of a first measurement for signal received directly by UE from apparatus and second measurement for signal received by UE from apparatus after being reflected from an object as taught by Schantz as they both pertain to AoA calculation and in order to accurately and efficiently determine position as desired. 
Wirola and Schantz don’t expressly teach determining the position of the virtual reference source comprises determining absolute coordinate of the virtual reference based on a position of the apparatus and reflection surface geometry of the object.
	However, the concept of position of the virtual reference source comprises determining absolute coordinate of the virtual reference based on a position of the apparatus and reflection surface geometry of the object is well known, e.g. c.f. [0025, 0030, 0048, 0059-0060] of Metzler US 2014/0210663.
	It would be obvious to modify Wirola and Schantz by determining position of virtual reference source as absolute coordinate of virtual reference based on position of apparatus and reflection surface geometry of object as taught by Metzler for the benefit of optimizing measurement for UE positioning in the network. 
     As to claim 11, cited art teaches one or more computer-readable media of claim 10, wherein the configuration message is received via radio resource control (RRC) signaling, long-term evolution (LPP) signaling LPP annex (LPPa) signaling, or new radio positioning protocol (NRPP) signaling (0050, 0104-0105, 0108, 0110-0112 Wirola).
     As to claim 12, cited art teaches the one or more computer-readable media  of claim 10  wherein the configuration information is to cause the UE to determine: a first detected arrival path, a strongest multipath component, or a path having a power level above a predetermined threshold (0091-0092, 0110, and fig.8 Wirola).
     As to claim 13, cited art teaches the one or more computer-readable media of claim 10 wherein the configuration information is to cause the UE to determine an angle of arrival (AoA) for each path of a multi-path channel (0078, 0216-0217 Wirola).
     As to claim 14, cited art teaches the one or more computer-readable media of claim 10 wherein the configuration information is to cause the UE to determine a phase offset for each path of a multi-path channel (0083-0084 Wirola).
     As to claim 15, cited art teaches the one or more computer-readable media of claim 10 wherein the configuration information is to identify a reference cell and reference beam for transmission (TX) beam sweeping, or a reference beam for transmission- receiving (TX- RX) beam sweeping (0023-0025 Wirola).
     As to claim 17, Wirola teaches one or more computer-readable media storing instructions, that, when executed by one or more processors (0009, 0114) cause a next-generation NodeB (gNB) to generate a configuration message that includes configuration information that a user equipment (abstract, 0113, claim 1 of Wirola) is to use to perform a multi-path channel component measurement (0143-0144, 0147); encode the message for transmission to the UE (0013, 0083-0084); receive, from the UE, a multi-path channel component measurement (0088); determine a position of a virtual reference source based on the multi-path channel component measurement (0077-0082, 0091); and determine a position of the UE based on the position of the virtual reference source (0094-0095, 0097-0098, 0100-0104).
       Wirola doesn’t expressly teach wherein the measurement comprises first measurement for signal received directly by UE from apparatus and second measurement for signal received by UE from apparatus after being reflected from an object.
        However, Schantz teaches wherein the measurement comprises first measurement for signal received directly by UE from apparatus and second measurement for signal received by UE from apparatus after being reflected from an object (esp. c.f. fig.5 and col.8 lines 20-50).
        It would be obvious to modify Wirola by incorporating the concept of a first measurement for signal received directly by UE from apparatus and second measurement for signal received by UE from apparatus after being reflected from an object as taught by Schantz as they both pertain to AoA calculation and in order to accurately and efficiently determine position as desired. 
Wirola and Schantz don’t expressly teach determining the position of the virtual reference source comprises determining absolute coordinate of the virtual reference based on a position of the apparatus and reflection surface geometry of the object.
	However, the concept of position of the virtual reference source comprises determining absolute coordinate of the virtual reference based on a position of the apparatus and reflection surface geometry of the object is well known, e.g. c.f. [0025, 0030, 0048, 0059-0060] of Metzler US 2014/0210663.
	It would be obvious to modify Wirola and Schantz by determining position of virtual reference source as absolute coordinate of virtual reference based on position of apparatus and reflection surface geometry of object as taught by Metzler for the benefit of optimizing measurement for UE positioning in the network. 

     As to claim 18, cited art teaches the one or more computer-readable media of claim 17, wherein the message is to be transmitted via radio resource control (RRC) signaling, long-term evolution positioning protocol (LPP) signaling LPP annex (LPPa) signaling, or new radio positioning protocol (NRPP) signaling (0050, 0104-0105, 0108, 0110-0112 Wirola).
     As to claim 19, cited art teaches the one or more computer-readable media of claim 17 wherein the configuration information is to cause the UE to determine: a first detected arrival path, a strongest multipath component (0023-0025 Wirola), a path having a power level above a predetermined threshold, an angle of arrival (0078, 0216-0217 Wirola) for each path of a multi-path channel, a phase offset for each path of a multi-path channel, a reference cell and reference beam for transmission (TX) beam sweeping, or a reference beam for transmission-receiving (TX-RX) beam sweeping (0029, 0083-0084 Wirola).
     As to claim 20, cited art teaches the one or more computer-readable media of claim 17 wherein the position of virtual reference source is determined based on measurement for reflected signal (0220-0222 Wirola).

	Claim Objections
Claims 8 and 21 are objected to for relying upon rejected base claims but would otherwise be allowable. 

Response to Remarks
Applicant’s remarks filed 9/9/22 are respectfully considered moot in view of the new grounds of rejection necessitated by amendment; in particular, please c.f. the newly applied Metzler reference. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Fan whose telephone number is (571)-272-3013.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack Keith, can be reached at (571)272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Bo Fan/
Examiner, Art Unit 3646